Case: 12-3214    Document: 24    Page: 1   Filed: 11/01/2012




          NOTE: This order is nonprecedential.

   Wniteb ~tate~ (!Court of §ppeaI~
       for tbe jfeberaI (!Circuit

                RAKSHAN S. PASHAYEV,
                      Petitioner,

                     v.
      MERIT SYSTEMS PROTECTION BOARD,
                       Respondent,
                           AND
         DEPARTMENT OF THE INTERIOR,
                  Intervenor.


                        2012-3214


   Petition for review of the Merit Systems Protection
Board in case no. DA315H110616-I-1.


                      ON MOTION


                       ORDER
    The Department of the Interior moves without
opposition to reform the caption to name the Merit Systems
Protection Board as proper respondent, to allow the
Department to intervene, and for an extension of time for
the Board and Department to file their response briefs.
Case: 12-3214        Document: 24   Page: 2   Filed: 11/01/2012




RAKSHAN PASHAYEV V. MSPB                                   2


     Pursuant to 5 U.S.C. § 7703(a)(2), the Board is desig-
nated as the respondent when the Board's decision con-
cerns the procedure or jurisdiction of the Board. The
employing agency is designated as the respondent when
the Board reaches the merits of the underlying case. Here,
the Board dismissed this appeal for lack of jurisdiction.
Thus, the Board is the proper respondent in this petition
for review.
      Accordingly,
      IT Is ORDERED THAT:

    The motions are granted. The revised official caption
is reflected above. The Board and Department's response
briefs are due within 40 days of the date of filing of this
order.

                                     FOR THE COURT


                                     lsI Jan Horbaly
                                     Jan Horbaly
                                     Clerk
s21